UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 KRISTOPHER BAUMANN,

    Plaintiff,

        v.                                              Civil Action No. 09-1189 (CKK)
 DISTRICT OF COLUMBIA, et al.,

    Defendants.


                                MEMORANDUM OPINION
                                   (March 27, 2013)

       Plaintiff Kristopher Baumann, Chairman of the District of Columbia Fraternal Order of

Police (“FOP”) and an Officer with the District of Columbia Metropolitan Police Department

(“MPD”), brings this action against the District of Columbia, Chief of Police Cathy L. Lanier,

Assistant Chief Patrick Burke, Assistant Chief Michael Anzallo, Commander Christopher

Lojacono, and Lieutenant Dean Welch, each in their individual and official capacities

(collectively, “Defendants”). The claims arise out of MPD’s investigation of the release to the

media of audio transmissions between members of MPD’s Emergency Response Team during a

barricade situation, and the Plaintiff’s testimony during an arbitration regarding Chief Lanier’s

All Hands on Deck initiative.     The Third Amended Complaint alleges (1) the Defendants

violated the District of Columbia Whistleblower Protection Act, D.C. Code § 1-615.51 et seq.;

(2) the Defendants retaliated against the Plaintiff for exercising his First Amendment rights, in

violation of 42 U.S.C. § 1983; and (3) the MPD’s media policy, MPD General Order 204.1, is an

unlawful prior restraint in violation of the First Amendment. Presently before the Court is
Defendants’ [87] Motion for Summary Judgment. Upon consideration of the pleadings,1 the

relevant legal authorities, and the summary judgment record, the Court finds that although

Plaintiff’s claims are not preempted by the Comprehensive Merit Personnel Act, no reasonable

jury could conclude the Plaintiff made a protected disclosure for purposes of the Whistleblower

Protection Act. The Plaintiff’s First Amendment claims are similarly not pre-empted, but no

reasonable jury could conclude the protected activities identified by the Plaintiff were substantial

or motivating factors in prompting the allegedly retaliatory acts. Finally, the parties failed to

employ the proper legal standard in evaluating the Plaintiff’s claim that MPD General Order

204.01 as applied in this case constitutes an unlawful prior restraint.          Accordingly, the

Defendants’ motion is GRANTED IN PART and DENIED IN PART WITHOUT PREJUDICE.

                                       I. BACKGROUND

       A.       Barricade Incident & Initiation of FOP Safety Committee Investigation

       The parties generally agree as to events at issue; the dispute arises in determining the

motivation for certain conduct. On Saturday May 30, 2009, the MPD Emergency Response

Team (“ERT”) responded to an incident in which a suspect barricaded himself inside a residence.

Defs.’ Stmt. ¶ 19.2 During the standoff, the following radio exchange, excerpted in relevant part,

took place between members of the ERT:

       08:31:          Command to Alpha One, be advised I’m being ordered to give you
                       the go to deploy gas. Copy?


       1
          Defs.’ Mot. for Summ. J., ECF No. [87]; Pl.’s Opp’n, ECF No. [89]; Defs.’ Reply, ECF
No. [91]; Pl.’s Suppl. Mem., ECF No. [92].
       2
          The Court shall cite only to Defendants’ Statement of Material Facts (“Defs.’ Stmt.”)
unless a statement is contradicted by the Plaintiff, in which case the Court may cite to Plaintiff’s
Response to the Statement of Material Facts (“Pl.’s Resp. Stmt.”), or directly to the record where
appropriate.

                                                 2
       08:49:         Alpha One to ERT Two, if you deploy that gas and we are not
                      prepared for that, we are not prepared to [inaudible] just yet, please
                      standby for just five more minutes.

       09:00:         [ERT Two] Copy, I just need communication from you because
                      I’m getting, ah, issues down here. I just need you to keep me
                      informed so I can inform them because, I’m getting - pressured.

       09:13:         [Alpha One] I understand ERT Two, ‘cause I’m trying to put a
                      couple of things in place here. If you can give me a couple of
                      minutes, I’ll be happy to brief you.

       ***

       09:40:         Alpha One to ERT Two, would you let command know that we
                      have been in contact with him again, and if they will please just
                      give us a couple of minutes, I’m gonna try to resolve this . . .

       09:50:         [ERT Two] . . . I’ll advise.

       ***

       10:17:         [Delta One replies to Charlie One] . . . also can you advise ERT
                      One, Two, the Command and the Chief they’re in a, ah, bad
                      situation. I can see ‘em from the front door here. So, if anything
                      happens, they in the line of fire.

       10:37:         [Charlie One] I’ll tell them to move out the way . . .

Pl.’s Ex. 26 (10/1/2010 PERB Hearing Examiner’s Report & Recomm.) at 10. The incident was

resolved shortly thereafter without deploying tear gas. Id.

       The following Monday, Officer Wendell Cunningham—a member of the ERT and Vice

Chairman of the FOP, Pl.’s Ex. 26 at 9—contacted the Plaintiff to discuss concerns raised

regarding the incident. See, e.g., Pl.’s Ex. 2 (1/25/10 PERB Tr.) at 361:21-362:1. The Plaintiff

instructed Officer Cunningham to initiate an FOP Safety Committee investigation into the

incident. Id. at 175:5-8 (“I told [the Plaintiff] I think we need to activate the Safety Committee

on the situation. And he told me, just go ahead and do what I have to do in reference to that.

And I went ahead.”); Defs.’ Stmt. at ¶¶ 21, 23. Officer Cunningham is not a member of the FOP

                                                3
Safety Committee, but as Vice-Chairman of the FOP, he is responsible for all FOP committees.

Pl.’s Ex. 20 (IAB Invest. Report) at 11. Officer Kevin Brittingham chairs the FOP Safety

Committee, with Officer Hiram Rosario serving as the co-chair. Pl.’s Ex. 3 (Baumann Dep. Tr.)

at 100:1-10.

       At the Plaintiff’s instruction, Officer Cunningham requested a copy of the transmission

“over the ERT channel” during the incident for purposes of “incident review.” Defs.’ Ex. H

(6/3/2009 Email W. Cunningham MPD Transcriptions).               MPD released a copy of the

transmission to Officer Cunningham on June 5, 2009, at which time he signed an

acknowledgment that “[i]t is understood[,] the following recordings are for internal investigation

only[,] there are no public requests for any of these incidents and the recordings will not be

released to the public without prior, written approval from the Office of Unified

Communications.” Defs.’ Ex. I (Documentation Receipt). On June 5, 2009, Plaintiff released a

portion of the MPD radio transmissions recorded during the incident to the media. Pl.’s Resp.

Stmt. ¶ 60. The following day, the Internal Affairs Bureau of the MPD opened an investigation

into the release of the recording to the media, initially alleging that Officer Cunningham released

the transmission to the media. Def.’s Ex. K (6/6/2009 Incident Summary Sheet); see also Defs.’

Stmt. ¶ 35; Pl.’s Resp. Stmt. ¶ 35.

       B.      All Hands on Deck Arbitration & Internal Affairs Investigation

       In 2007, Chief Lanier launched the “All Hands on Deck” initiative. Defs.’ Ex. B (Gary

Reals, DC Police Launch 4th Installment of ‘All Hands On Deck’, wusa9.com, Oct. 30, 2007).

On January 7, 2009, Chief Lanier announced the policy would continue during the 2009 calendar

year and indicated that on eight specified three-day weekends and all MPD members would work

8-hour tours of duty on the listed dates. Defs.’ Ex. C (9/9/2009 Opin. & Award) at 6. MPD

                                                4
members would not be scheduled for days off on the dates at issue, and leave would be restricted

for the dates unless approved prior to January 7, 2009. Id. The Plaintiff was critical of the

initiative, Defs.’ Ex. B, and the FOP challenged the continuation of the policy into 2009 in

arbitration, see generally Defs.’ Ex. C. The Plaintiff testified as a witness on behalf of the FOP

as part of the arbitration. Id. at 7-11; Defs.’ Stmt. ¶ 4. During a break in his testimony, Plaintiff

received an email from Lieutenant Welch with Internal Affairs requesting “a date and time at

your earliest convenience” for an interview “concerning an administrative investigation.” Defs.’

Ex. D (6/17/2009 Email D. Welch to K. Baumann). Plaintiff did not respond directly to the

email, Defs.’ Stmt. ¶ 8, and instead emailed Michael Viehmeyer, the acting Director of the Labor

and Employee Relations Unit within the Office of General Counsel, inquiring if the Plaintiff was

the subject of the investigation and whether the email was directed to the Plaintiff in his capacity

as FOP Chairman, Pl.’s Ex. 11 (6/17/2009 Email K. Baumann to M. Viehmeyer) at 1. Mr.

Viehmeyer responded that same day indicating that he “ha[d] no idea what this is regarding, but

[would] check.” Pl.’s Ex. 12 at 1.

       The following day, June 18, 2009, Plaintiff spoke at a Ward 5 community meeting.

Lieutenant Ronald Wilkins attended the meeting at the request of MPD, purportedly to “monitor”

Plaintiff’s speech. Defs.’ Stmt. ¶ 41; Pl.’s Resp. Stmt. ¶ 42. That same evening, Plaintiff

received an email from Lieutenant Paul Alex Charity instructing Plaintiff to attend an interview

with Internal Affairs on June 19, 2009. Pl.’s Ex. 13. Internal Affairs subsequently interviewed

Plaintiff on June 19, 2009 and July 14, 2009. Defs.’ Stmt. ¶ 37.

       As a result of his investigation, Lieutenant Welch concluded (in relevant part), that the

Plaintiff provided the transmission to the media “without receiving proper authorization,” and

the information “was provided to the media as a means to discredit Officials of the Department,

                                                 5
and discredit the Department as a whole.” Pl.’s Ex. 20 at 28-29. On December 20, 2009, MPD

issued a Final Notice of Adverse Action, citing the Defendant for violating MPD General Order

204.1, Part VI-C-1 & 7 by releasing the audio transmissions to the media without “the prior

written approval from the Office of Unified Communications” or MPD. Pl.’s Ex. 22 (Final

Notice of Adverse Action) ¶ 3 (referencing Pl.’s Ex. 21 (Notice of Proposed Adverse Action) at

1). The Plaintiff was also cited for violating MPD General Order 120.21 by releasing the

transmission before initiating an investigation in his role as Chairman or notifying Internal

Affairs of any alleged dangerous behavior. Id. (referencing Pl.’s Ex. 21 at 2).

       C.      Present Litigation and Revocation of the Plaintiff’s Police Powers

       The Plaintiff filed his initial Complaint accompanied by a motion for preliminary

injunction with this Court on June 29, 2009. Compl., ECF No. [1], Mot. for Prelim. Inj., ECF

No. [4]. The Court denied Plaintiff’s request for preliminary injunctive relief on July 11, 2009.

7/11/2009 Order & Mem. Opin., ECF Nos. [12, 13].

       Two days later, MPD revoked Plaintiff’s police powers, confiscated his weapon and

badge, and placed him on non-contact status, allegedly for failing to complete CPR, automated

external defibrillation, and extendable baton training for 2008. Pl.’s Resp. Stmt. ¶ 79; Defs.’ Ex.

F (7/6/2009 Incident Summ. as to K. Baumann); see also Pl.’s Ex. 29 at 9 (defining non-contact

status). For the sake of brevity, the Court refers to all of the actions taken against the Plaintiff in

connection with the training issue collectively as the revocation of his police powers. Delroy

Burton, another FOP official, likewise had his police powers revoked for failing to attend the

required 2008 extendable baton and CPR training. Defs.’ Ex. G (7/6/2009 Incident Summ. as to

D. Burton). On appeal, Chief Lanier dismissed the second violation, and reduced the Plaintiff’s

suspension (without pay) from five days to three days. Pl.’s Ex. 23 (2/5/10 Ltr C. Lanier to K.

                                                  6
Baumann) at 7.

       D.      2011 Traffic Stop Investigation

       On May 6, 2011, Celia Taylor with the Washington Regional Threat and Analysis Center,

operated by MPD, observed the Plaintiff stop a vehicle while driving “a black Dodge Charger

with District of Columbia license plates, and equipped with emergency response police

equipment.” Defs.’ Ex. N (7/19/2011 Final Invest. Report) at 1. Ms. Taylor mentioned the

incident to her supervisor Tom Wilkins during a conversation on or about May 16, 2011. Id.

Mr. Wilkins in turn mentioned the incident to Assistant Chief of the Internal Affairs Bureau

Michael Anzallo during a meeting regarding an unrelated matter. Id. Assistant Chief Anzallo

asked Mr. Wilkins to instruct Ms. Taylor to record her observations in writing. Id. Ms. Taylor

composed an email recounting her observations, which she forwarded to Mr. Wilkins, who

subsequently forwarded the email to Assistant Chief Anzallo and Mark Viehmeyer.                  Id.

Assistant Chief Anzallo further instructed his administrative Lieutenant to assign the matter to

the LERU for investigation. Id. On May 25, 2011, Lieutenant Linda Nischan was directed to

investigate the matter. Id. at 2. The Office of the General Counsel contacted the Department of

Motor Vehicles and determined that the FOP was authorized to operate the vehicle in question as

an “Authorized Emergency Vehicle.”        Id.    Accordingly, Lieutenant Nischan concluded the

Plaintiff did not violate any District or MPD rules or regulations by performing the traffic stop in

the Dodge Charger. Id. at 3; Defs.’ Stmt. ¶¶ 49, 51.

       E.      Administrative Proceedings

       In parallel to the district court litigation, on June 29, 2009, the FOP filed several unfair

labor practice (“ULP”) complaints with the Public Employees Review Board (“PERB”),

including:

                                                 7
       (1)     PERB Case No. 09-U-4: Alleging “Respondents committed ULPs by
       interfering, intimidating and retaliating against [Baumann] while he was testifying
       in his representational capacity at an arbitration challenging MPD’s All Hands On
       Deck Initiative. Pl.’s Ex. 26 at 2-3. This complaint was later amended to allege
       the 3-day suspension imposed on Baumann purportedly for releasing the
       recording to the media was an unfair labor practice. Id. at 3.

       (2)    PERB Case No. 09-U-42: Alleging that “as a result of Welch’s e-mail to
       Baumann to report to IAB for an administrative investigation, the MPD
       committed ULPs by compelling Baumann to respond to questions . . . regarding
       protected union activities.” Id.

       (3)     PERB Case No. 09-U-43: Alleging that “MPD committed ULPs by
       interfering, restraining, intimidating and retaliating against Baumann” while
       testifying at the AHOD hearing insofar as Baumann received an email from
       Lieutenant Welch regarding the Internal Affairs interview during a break in his
       testimony. Id.

       (4)     PERB Case No. 09-U-44: Alleging MPD committed ULPs against
       Baumann by sending the June 18, 2009 email instructing Baumann to attend the
       Internal Affairs interview the following day, and by threatening Baumann with
       discipline if he did not answer the questions posed during the interview. Id. at 4.

       The PERB held hearings on the various complaints across nine days in January and

February 2010. Id. at 5. The Hearing Examiner found that because “there was no confidential

tactical information on the ERT radio communications recording,” the MPD lacked a legitimate

reason to discipline the Plaintiff, and therefore concluded that “MPD disciplined Baumann in

retaliation for the protected activity of releasing the ERT radio communications to the news

media.” Pl.’s Ex. 26 at 28-30. However, the Hearing Examiner dismissed the Plaintiff’s claims

that the emails to the Plaintiff from Internal Affairs requesting an interview and the first Internal

Affairs interview constituted unfair labor practices. Id. at 31-35. With respect to the email, the

Hearing Examiner held that “FOP’s assertions regarding Welch’s motives for sending the e-mail

to Baumann to schedule an IAB interview are vague, speculative and nothing more than

inferences without support in the record,” and “there is no material evidence to support a finding

that Welch knew Baumann was testifying at the AHOD arbitration or that Baumann had a
                                                 8
BlackBerry or that Baumann would check his e-mails at that time.” Id. at 35. In terms of the

Plaintiff’s initial Internal Affairs interview, the Hearing Examiner conclude that “[f]or his part,

Welch accepted Baumann’s refusal to answer questions. Therefore, this record establishes that

IAB did not engage in any conduct which violated FOP and Baumann’s assertion of a labor

relations privilege based on Baumann’s representational role as FOP Chairman.” Id. at 33.

       The Plaintiff separately filed a complaint relating to MPD’s revocation of his police

powers. See generally Pl.’s Ex. 29 (9/25/2010 PERB Hearing Examiner’s Report & Recomm.).

Noting the history of animosity between the Plaintiff and the Assistant Chief responsible for

revoking the Plaintiff’s police powers, the Hearing Examiner explained that “[b]ased on the

record as a whole, it is fair to conclude that the predominant motive for the Respondents’

unprecedented and unilateral actions in its treatment of the Union officials; that is, to retaliate for

their assertive activism on behalf of the FOP and its members.” Id. at 28.

                                     II. LEGAL STANDARD

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a).

       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by:

              (A) citing to particular parts of materials in the record, including
       depositions, documents, electronically stored information, affidavits or
       declarations, stipulations (including those made for purposes of the motion only),
       admissions, interrogatory answers, or other materials); or

              (B) showing that the materials cited do not establish the absence or
       presence of a genuine dispute, or that an adverse party cannot produce admissible
       evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “If a party fails to properly support an assertion of fact or fails to

                                                  9
properly address another party’s assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for purposes of the motion.”        Fed. R. Civ. P. 56(e).     When

considering a motion for summary judgment, the court may not make credibility determinations

or weigh the evidence; the evidence must be analyzed in the light most favorable to the

nonmoving party, with all justifiable inferences drawn in his favor. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). “If material facts are at issue, or, though undisputed, are

susceptible to divergent inferences, summary judgment is not available.” Moore v. Hartman,

571 F.3d 62, 66 (D.C. Cir. 2009) (citation omitted).

       The mere existence of a factual dispute, by itself, is insufficient to bar summary

judgment. See Liberty Lobby, 477 U.S. at 248. “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Id. For a dispute about a material fact to be “genuine,” there must be sufficient

admissible evidence that a reasonable trier of fact could find for the nonmoving party. Id. The

Court must determine “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Id. at 251-52. “If the evidence is merely colorable, or is not sufficiently probative, summary

judgment may be granted.” Id. at 249-50 (internal citations omitted). The adverse party must

“do more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Conclusory

assertions offered without any factual basis in the record cannot create a genuine dispute. See

Ass’n of Flight Attendants-CWA v. U.S. Dep’t of Transp., 564 F.3d 462, 465-66 (D.C. Cir. 2009).

                                       III. DISCUSSION

       The Defendant moves for summary judgment as to all claims in the Third Amended

                                                10
Complaint, on several grounds. The Plaintiff did not cross-move for summary judgment on any

issues. The Court begins by addressing the Defendant’s contention that the Comprehensive

Merit Personnel Act pre-empts the Plaintiff’s causes of action, giving the PERB exclusive

jurisdiction over the claims at issue. The Court then examines the Plaintiff’s claims under the

Whistleblower Protection Act and his First Amendment retaliation claims. Finally, the Court

briefly turns to the Plaintiff’s assertion that MPD General Order 204.01 is an unlawful prior

restraint.3

        A.     Preemption by the Comprehensive Merit Personnel Act

        Initially, the Defendants argue that the PERB has exclusive jurisdiction over the

Plaintiff’s claims. Defs.’ Mot. at 20-21. The Comprehensive Merit Personnel Act (“CMPA”),

D.C. Code § 1-601.01 et seq., established the PERB, which decides “whether unfair labor

practices have been committed and issue [] appropriate remedial order[s].” D.C. Code §§ 1-

605.01, 605.02(3). The District of Columbia Court of Appeals has found that various types of

claims against an employer are pre-empted by the administrative remedies provided by the

CMPA. District of Columbia v. Thompson, 593 A.2d 621, 625 (D.C. 1991) (finding the CMPA

precluded a District employee from filing suit for defamation and emotional distress claims

arising out of written evaluation by plaintiff’s supervisor); see also Lewis v. D.C. Dep’t of Motor

Vehicles, 987 A.2d 1134 (D.C. 2010); Wilson v. District of Columbia, 608 A.2d 161 (D.C. 1992)

(extending Thompson to breach of contract claims).

        The Defendants do not specifically address pre-emption of the Whistleblower Protection
        3
          At various points in his opposition, the Plaintiff emphasizes that the Defendants did
contest certain elements of the Plaintiff’s claims in their motion for summary judgment. E.g.,
Pl.’s Opp’n at 27. Because the Plaintiff did not cross-move for summary judgment as to any
portion of his claims, the Court makes no findings as to issues the Defendants did not raise in
their motion.

                                                11
Act claims in their initial motion, nor do they respond to the Plaintiff’s argument on this issue.

Therefore, the Court assumes the Defendants are not pursuing their pre-emption claim with

respect to the Plaintiff’s state law claim. To the extent this argument has been raised, for the

reasons stated by Judge Gladys Kessler in Sharma v. District of Columbia, 791 F. Supp. 2d 207

(D.D.C. 2011), the Court finds the CMPA does not pre-empt the Plaintiff’s Whistleblower

Protection Act claims. Id. at 216-17 (noting the act specifically provides for both judicial and

administrative remedies).

       The CMPA does not foreclose this Court from entertaining claims over which it has

original jurisdiction, including constitutional claims brought under 42 U.S.C. § 1983.

Deschamps v. District of Columbia, 582 F. Supp. 2d 14, 16 (D.D.C. 2008); see Lightfoot v.

District of Columbia, 448 F.3d 392, 399 (D.C. Cir. 2006) (noting that even where the judicial

review provision of a local statute “places exclusive jurisdiction in the D.C. Court of Appeals,”

“that does not mean that a federal court lacks authority to entertain a claim under § 1983 that

would also be cognizable” as a claim under the local statute).        “Mere invocation” of the

Constitution may be insufficient as the Defendants suggest, but in cases such as this, where the

plaintiff states a constitutional claim and seeks relief not available through the administrative

process—i.e., compensatory and punitive damages—the CMPA does not deprive this Court of

jurisdiction over the Plaintiff’s constitutional claim. McManus v. District of Columbia, 530 F.

Supp. 2d 46, 69 (D.D.C. 2007); accord Owens v. District of Columbia, --- F.3d ---, 2013 WL

563425, at *5 (D.D.C. Feb. 14, 2013). Having established the Court has jurisdiction, the Court

turns to the claims alleged in the Third Amended Complaint.

       B.      Whistleblower Protection Act Claims

       The District of Columbia Whistleblower Protection Act prohibits any “supervisor” from

                                               12
threatening to take or taking a prohibited personnel action or otherwise retaliating against an

employee because of the employee’s “protected disclosure.”            D.C. Code § 1–615.53.      A

“protected disclosure” is defined as:

       any disclosure of information, not specifically prohibited by statute, by an
       employee to a supervisor or a public body that the employee reasonably believes
       evidences:

               (A) Gross mismanagement;

               (B) Gross misuse or waste of public resources or funds;

               (C) Abuse of authority in connection with the administration of a public
               program or the execution of a public contract;

               (D) A violation of a federal, state, or local law, rule, or regulation, or of a
               term of a contract between the District government and a District
               government contractor which is not of a merely technical or minimal
               nature; or

               (E) A substantial and specific danger to the public health and safety.

Id. at § 1–615.52(a)(6). “A ‘protected disclosure’ under the [statute] is one that the employee

‘reasonably believes' evidences one or more of the circumstances delineated in D.C. Code § 1–

615.52(6)(A)-(E) (2001).” Wilburn v. District of Columbia, 957 A.2d 921, 925 (D.C. 2008).

The “‘employee must disclose such serious errors by the agency that a conclusion the agency

erred is not debatable among reasonable people.’” Id. (quoting White v. Dep’t of the Air Force,

391 F.3d 1377, 1382 (Fed. Cir. 2004)).

       A “public body” for purposes of the Whistleblower Protection Act includes “[a]ny

federal, District of Columbia, state, or local law enforcement agency, prosecutorial office, or

police or peace officer.” Id. at § 1–615.52(a)(7)(D). A “supervisor” is

       an individual employed by the District government who meets the definition of a
       “supervisor” in § 1-617.01(d) or who has the authority to effectively recommend
       or take remedial or corrective action for the violation of a law, rule, regulation or
       contract term, or the misuse of government resources that an employee may allege

                                                 13
       or report pursuant to this section, including without limitation an agency head,
       department director, or manager.

D.C. Code § 1–615.52(a)(8).4

       The Defendants move for summary judgment on the grounds the Plaintiff failed to make

a protected disclosure under the Whistleblower Protection Act.            In response, the Plaintiff

identifies several discrete “protected disclosures” as the basis for this claim: (a) Plaintiff’s

referral of the barricade situation to the Safety Committee(s); (b) Plaintiff’s testimony before the

Arbitrator regarding the All Hands on Deck initiative; (c) Plaintiff’s June 11, 2009 email to his

supervisors regarding the barricade situation; and (d) Plaintiff’s interviews with Internal Affairs.

The Court examines each purported protected disclosure separately.

               1.      Referral of the Barricade Situation to the Safety Committee(s)

       Plaintiff initially bases his whistleblower claim on his referral of the barricade situation to

the Safety Committee(s). In his opposition, the Plaintiff specifically argues this “referral”

encompassed three separate protected disclosures: to Officer Cunningham, to the FOP Safety

Committee, and to the Joint Safety Committee. As set forth below, none of these purported

disclosures fall within the scope of the Whistleblower Protection Act.

                       a.      Referral to Officer Cunningham

       Plaintiff asserts that “Officer Wendell Cunningham is a police officer and therefore the

protected disclosure made to Officer Cunningham was a protected disclosure to a public body.”

Pl.’s Opp’n at 22. With this argument, the Plaintiff attempts to have his cake and eat it too. The

       4
           Section 1-617.01(d) of the D.C. Code provides a “supervisor” means “an employee
having authority, in the interest of an agency, to hire, transfer, suspend, lay off, recall, promote,
discharge, assign, reward, or discipline other employees, or responsibility to direct them, or to
evaluate their performance, or to adjust their grievances, or effectively to recommend such
action,” if the exercise of this authority “is not of a merely routine or clerical nature, but requires
the use of independent judgment.”

                                                  14
Plaintiff consistently characterized his own conduct and Officer Cunningham’s conduct as being

performed as representatives of the FOP, yet now argues Officer Cunningham was not serving as

a union official during the relevant time period. Throughout the IAB investigation and his

pleadings, Plaintiff referred to Officer Cunningham in his capacity as Vice Chairman of the FOP

when discussing the FOP Safety Committee investigation. E.g., Pl.’s Opp’n at 13 (“[D]uring the

interview, the Plaintiff disclosed to Lieutenant Welch that ‘quite a few people had raised

concerns’ about the barricade incident and that as a result, he instructed Vice Chairman

Cunningham to investigate the barricade situation.”) (emphasis added); id. at 89 (Vice Chairman

Cunningham, not Chairman Baumann, obtained the recording of the barricade for purposes of

the safety investigation.”) (emphasis added); Pl.’s Ex. 18 at 17 (“Any communications I had with

. . . Vice Chairman Cunningham would be in my role as chairman.”) (emphasis added). Officer

Cunningham’s own testimony to Internal Affairs reflected his understanding that he was acting

in his capacity as a union official in investigating the barricade situation. Pl.’s Ex. 20 at 20

(“[Officer Cunningham] maintained that he retained the right, as a Union official, to discuss the

matter with the Union Chairman.”).         Plaintiff’s initiation of the FOP Safety Committee

investigation was undoubtedly communicated to Officer Cunningham while both individuals

were operating in their capacities as FOP officials. The Plaintiff offers no authority for the

proposition that a disclosure made to a union official acting in that capacity, but technically also

a police officer, qualifies as a protected disclosure under the statute. Officer Cunningham did

not receive the disclosure in his capacity as a police officer, therefore the disclosure was not to a

“public body” as defined by the Whistleblower Protection Act.

       Alternatively, the record establishes that the Plaintiff did not make any protected

disclosure to Officer Cunningham at the time he instructed Officer Cunningham to initiate the

                                                 15
FOP Safety Committee investigation. Officer Cunningham was present at the barricade, and

overheard the relevant communications. Pl.’s Ex. 2 at 367:10-13. It was Officer Cunningham

who approached the Plaintiff following the incident, and expressed his concerns regarding the

incident. Id. at 361:21-362:1. The Plaintiff does not identify any information the Plaintiff

disclosed to Officer Cunningham that might qualify as a protected disclosure under the

Whistleblower Protect Act.

                      b.     Referral to the FOP Safety Committee

       The Plaintiff also contends that his instruction to Officer Cunningham to initiate the FOP

Safety Committee investigation was in effect a protected disclosure to the FOP Safety

Committee itself. Ignoring the fact that Officer Cunningham is not a member of the FOP Safety

Committee, the Plaintiff propounds that the FOP Safety Committee is a “supervisor” for

purposes of the Whistleblower Protection Act because it is “a properly sanctioned committee that

addresses safety issues directly with high level command officials in the MPD, and therefore has

the authority to effectively recommend or take remedial or corrective action for the barricade

safety concerns.” Pl.’s Opp’n at 22.5 It is not \clear from the record that the FOP Safety

Committee has sufficient authority to be considered a “supervisor” under the act. See Pl.’s Ex. 2

(1/25/2010 PERB Tr.) at 214:7-14 (indicating the committee “tr[ies] to address” safety issues

brought to its attention by contacting the relevant bureau head “to see if we can come to – you

know, to rectify the problem or work in a direction to – you know, to take care of the problem”).

Assuming the Plaintiff’s characterization of the FOP Safety Committee is accurate, the

committee still fails to meet the WPA definition of a supervisor because it is not “an individual


       5
          The Plaintiff does not argue that the FOP Safety Committee is a “public body” for
purposes of the Whistleblower Protection Act. Pl.’s Opp’n at 22.

                                               16
employed by the District government.” The FOP Safety Committee is neither an individual nor

is it employed by the District of Columbia. Therefore, Plaintiff’s referral of the barricade

situation to the FOP Safety Committee was not a “protected disclosure.”

                      c.     Referral to the Joint Safety Committee

       Plaintiff further argues that his instruction to Officer Cunningham to initiate the FOP

Safety Committee Investigation amounted to a protected disclosure to the Joint Safety

Committee which, in Plaintiff’s view, “likely” is a “public body” under the Whistleblower

Protection Act. Pl.’s Opp’n at 21-22. Curiously, the Plaintiff does not in fact argue the Joint

Safety Committee is a public body, instead speculating that it “likely” can be characterized as

such. In any event, the Court need not reach this issue because the record reveals the barricade

issue never reached the Joint Safety Committee. Officer Cunningham testified before the PERB

that the Joint Safety Committee has never convened. Pl.’s Ex. 2 (1/25/10 PERB Tr.) at 391:12-

392:9; see also id. (Test. of Chief Lanier) at 1318:20-1319:19 (“I’m not familiar with there ever

being [a Joint Safety Committee] since I’ve been the Chief.”).            The FOP, per Officer

Cunningham, had never designated the FOP representatives for the Joint Safety Committee. Id.

at 394:10-15 (W. Cunningham); accord id. at 1321:17-1322:12. The Plaintiff acknowledged the

Joint Safety Committee did not exist at that time, but suggests that “the FOP Safety Committee

has become the de facto Joint Safety Committee.” Id. at 1525:22-1526:1; accord Def.’s Ex. A

(Baumann Dep.) at 95:1-6 (“I made a referral to our—and by our, I mean the FOP safety

committee, which is the—is operated as the joint safety committee for the department under our

contract. The department has a—hadn’t had anybody on it for some time.”). To the extent the

FOP Safety Committee operates as the “Joint Safety Committee,” the Plaintiff fails to articulate

how a committee comprised entirely of union officials is an “instrumentality” of the MPD. See

                                               17
D.C. Code § 1-615.32(a)(7)(C). Thus, any disclosure to the “Joint Safety Committee” was not a

protected disclosure under the Whistleblower Protection Act. Having failed to identify any

protected disclosure to a public body or supervisor, Defendants are entitled to summary

judgment as to Plaintiff’s WPA claim based on Plaintiff’s referral of the barricade situation to

the safety committee(s).

               2.     Plaintiff’s Testimony Regarding the All Hands on Deck Initiative

       The Plaintiff identifies his second “protected disclosure” as his testimony before the

arbitrator charged with evaluating the FOP’s grievances regarding the All Hands on Deck

initiative. The Defendants contend that Plaintiff’s testimony did not amount to a protected

disclosure because Plaintiff simply added to the ongoing public debate on the initiative. In

Williams v. District of Columbia, 9 A.3d 484 (D.C. 2010), the D.C. Court of Appeals confirmed

what it had previously implied: a disclosure is not protected if the facts alleged are “public

knowledge” and there has been “vocalized public concern about the very information that

[plaintiff] conveyed.” Id. at 489. To be fair, the court stopped short of limiting protected

disclosures to “instances in which no one in the general public is aware of the abuse.” Id.

       Applying Williams, District Judge James E. Boasberg determined a MPD Officer’s

interview with the Washington Post about the All Hands on Deck initiative was not a protected

disclosure. Hawkins v. Boone, 786 F. Supp. 2d 328, 334 (D.D.C. 2011). In rejecting the

plaintiff’s whistleblower claim, Judge Boasberg noted “Hawkins was entering a debate about a

controversial issue long discussed by both sides. Just as in Williams, members of the public and

the press had ‘themselves perceived an alleged abuse, and already vociferously and repeatedly

draw[n] attention’ to the AHOD policy long before Hawkins entered the debate.” Id. (quoting

Williams, 9 A.3d at 490).

                                                18
       In this case, the Plaintiff alleges his testimony before the arbitrator was “not simply

adding to the public debate, but was providing specific information regarding the MPD’s

statutory and regulatory violations that had not previously been made public.” Pl.’s Opp’n at 24.

Despite general assertions that the information provided by the Plaintiff was “new,” nowhere in

his opposition does the Plaintiff identify any specific statements or disclosures to the arbitrator

that were not duplicative of information already within the realm of public knowledge.

Furthermore, the arbitrator’s summary of the Plaintiff’s testimony indicates the Plaintiff

primarily offered legal analysis rather than factual testimony. Defs.’ Ex. C (9/6/2009 Opin. &

Award) at 8-11.        The summary reflects the fact that the Plaintiff authenticated various

documents, including prior FOP challenges to the All Hands on Deck initiative, and testified as

to why he believed the policy violated various provisions of the Collective Bargaining

Agreement. At no point in his opposition does the Plaintiff claim that any of the factual

information provided in his testimony—namely the details of the initiative, including the

limitation on vacation time during the summer—was “new” information. In other words, the

Plaintiff’s testimony may have offered new legal analysis of the facts well-established in the

public debate, but there is nothing in the record to suggest the Plaintiff offered any new

information evidencing a violation of local law as required for a protected disclosure under the

Whistleblower Protection Act. D.C. Code § 1-615.53; see Williams v. Johnson, 701 F. Supp. 2d

1, 15 (D.D.C. 2010).

               3.       Plaintiff’s June 11, 2009 Email to His Supervisors

       Plaintiff’s third purported “protected disclosure” occurred in his June 11, 2009 email to

his supervisors regarding their handling of the barricade situation. Plaintiff contends his email

“disclosed a violation of law as well as a substantial and specific danger to public health and

                                                19
safety.” Pl.’s Opp’n at 25. The text of the email reveals otherwise. The relevant exchange of

emails began with Officer Kevin Brittingham contacting Assistant Chief Alfred Durham and

Assistant Chief Patrick Burke on June 10, 2009.          Pl.’s Ex. 8 at 4 (6/10/2009 Email K.

Brittingham to A. Durham, P. Burke, J. Crane, J. Herold, S. Dignan, R. Chambers, & C.

Yarbaugh). Officer Brittingham’s email stated that “[i]t has been brought to my attention that

there are some safety concerns regarding barricades. It was noted that the barricades could

potentially result in deaths of citizens and/or officers.” Pl.’s Ex. 8 at 4. He thus asked “[w]ould

it be possible to schedule a meeting with all parties (copied on this message) to discuss this

further?” Id.

          Chief Burke responded by indicating he would be happy to set up a meeting and would

select a date for the meeting the following day. Id. Officer Charles Yarbaugh, who was copied

on the initial exchange, asked Officer Brittingham to meet with the “rank and file members” of

the ERT before requesting a meeting with Chief Durham and Chief Burke.                Id.    Officer

Yarbaugh indicated the failure to meet with ERT team members before meeting with

management led to “unfavorable decisions,” that have “adversely affected the original way ERT

was structured to operate.” Id.

          Chief Burke replied to Officer Yarbaugh’s email by making Captain Jeffrey Harold the

“point of contact,” and stating that “when the union coordinates their actions on this matter

please let me know how you wish to proceed.” Pl.’s Ex. 8 at 3. An unidentified person

forwarded the email exchange to Plaintiff, who then forwarded the chain to Chief Durham and

stated:

          As you can see from the email chain, Chief Burke has asserted that the union has
          failed to “coordinate” its actions and indicated that FOP Joint Safety Committee
          requests must be made through the “chain of command.”

                                                20
       As demonstrated by the email chain, Chief Burke’s assertions are based on
       matters raised by Sergeant Yarbaugh of the Emergency Response Team. As the
       Department is well aware from the FOP’s past Article 9 notifications, Sergeant
       Yarbaugh holds no elected or appointed office in the FOP and does not speak for
       the FOP or any of its members. Sergeant Yarbaugh’s assertion that he speaks for
       undisclosed and unnamed members of the bargaining unit makes Sergeant
       Yarbaugh a representative of a rival organization. Chief Burke’s decision to defer
       to or even consider Sergeant Yarbaugh’s request constitutes not only the
       recognition of a rival organization, but also bargaining with representatives not
       selected by members of the bargaining unit. That action is expressly prohibited by
       the Agreement and D.C. Code, and the FOP has specifically warned the
       Department about its failure to properly respect the rights of the FOP and the
       scope of its responsibilities under the D.C. Code.

       Further, Chief Burke’s failure to recognize the legitimacy of the FOP Safety
       Committee’s request (i.e., “when the union coordinates their actions”) and to
       make a first time ever assertion that the Committee is now subject to the “chain of
       command,” violates what is commonly referred to as the equality rule and
       represents a repudiation of the Agreement in general and Article 17 specifically.
       The Department has been properly (and repeatedly) notified under Article 9 of
       who the FOP’s designated representatives are, including the chair of the Joint
       Safety Committee, Kevin Brittingham. The Department’s decision to deny a
       legitimate and proper request from the FOP is unacceptable. The decision to do so
       based on objections and interference from an individual that is not designated or
       elected to represent the members of the bargaining unit is a violation of the law.

       Any efforts by Captain Jeffery Herold to “handle” this matter will be viewed as
       further interference with our members' right to bargain through representatives of
       their own choosing.

       Please accept this as yet another notification that your administration has failed to
       live up to its obligations under the Agreement and D.C. law. The matter will be
       referred to the Public Employees Relations Board as an unfair labor practice.

Pl.’s Ex. 8 at 1-2 (6/11/2009 Email K. Baumann to A. Durham, M. Viehmeyer, W. Cunningham,

K. Brittingham, P. Burke, & D. Burton).

       Nothing in Plaintiff’s email could reasonably be construed to convey a “substantial and

specific danger to public health and safety.” In fact, the only discussion of safety issues in the

entire chain of emails occurred in Officer Brittingham’s initial email to Assistant Chiefs Durham

and Burke. The only basis on which Plaintiff’s email might be considered a protected disclosure

                                                21
is under Section 1-615.52(a)(6)(D), which concerns disclosures of violations of “a federal, state,

or local law, rule, or regulation, or of a term of a contract between the District government and a

District government contractor which is not of a merely technical or minimal nature.” The

operative question is whether the email disclosed “such serious errors” by the MPD management

“not debatable among reasonable people.” Wilburn, 957 A.2d at 925.

       The Court finds no reasonable jury could conclude Plaintiff disclosed more than a

minimal violation of D.C. law. Neither in the email nor in his opposition does Plaintiff identify

what sections of the D.C. Code were purportedly violated by Chief Burke.6 Reasonable people

could certainly debate whether Chief Burke’s response constituted recognition of a “rival

organization,” or simply removed himself from an internal discussion amongst union members

as to how to proceed. To the extent Chief Burke’s response was a violation of D.C. law, Plaintiff

provides no basis in the record—or even argument in his opposition—on which the Court could

conclude that the error was “serious.” The vague and conclusory statements in the email in

question, which Plaintiff does not attempt to clarify, do not amount to a “protected disclosure”

for purposes of the Whistleblower Protection Act.

               4.     Plaintiff’s Interviews with Internal Affairs

       Plaintiff finally asserts that certain statements made during his interviews with Lieutenant

Welch from Internal Affairs amounted to protected disclosures.          The Plaintiff claims his

statements to Lieutenant Welch were new, protected disclosures because “[Welch] clearly did

not know about Plaintiff’s safety concerns regarding the barricade incident as well as the fact

that several MPD members had alerted the Plaintiff of these safety concerns,” as reflected by the


       6
          The Plaintiff does not contend that, and the Court does not consider whether, violations
of a collective bargaining agreement fall within the scope of D.C. Code § 1-615.513(D).

                                                22
subsequent decision to “broaden[] of the scope of the investigation.” Pl.’s Opp’n at 26.

       During Plaintiff’s first interview on June 19, 2009, the Plaintiff refused to answer any

questions regarding the barricade situation.      See generally Pl.’s Ex. 18 (6/19/09 IAB Tr.).

Plaintiff and his FOP representative spent most of the interview arguing with Lieutenant Welch

regarding the way in which Plaintiff was contacted to set up the interview. Id. at 1-17. Once

Lieutenant Welch began to ask substantive questions, Plaintiff refused to answer any of the

inquiries, asserting they fell within the scope of Plaintiff’s role as Chairman of the FOP. Id. at

17-18. The Plaintiff flatly refused to discuss anything relating to the barricade situation, and did

not disclose any “safety concerns” to Lieutenant Welch.

       Plaintiff’s second interview followed a similar course.        See generally Pl.’s Ex. 19

(7/14/09 IAB Tr.). Plaintiff repeated his objections to the method of contact and initially refused

to answer any questions regarding the specifics of the FOP Safety Committee’s investigation,

including whether Plaintiff ever listened to the recording of the barricade incident. Id. at 1-15.

When asked if he believed any misconduct occurred during the barricade situation, and what he

was told in reference to the situation, Plaintiff responded

       The, from what I was, from what I was told initially, I believe once I heard, one of
       the reasons I asked the Safety Committee I believe that there’d been safety
       violations that had occurred.

       I heard several things, . . . I was told that we had an armed gunman in the house,
       that the gas, teargas was ordered to be used, and that there was a great deal of
       confusion, a lot of concerns by members of the ERT.

Id. at 17. Plaintiff explained that he did not believe what occurred at the barricade to be “serious

misconduct.” Id. When Lieutenant Welch specifically inquired as to whether the use of tear gas

at the barricade was excessive force, the Plaintiff explained “[I] had heard that the order was

given. I didn’t know what the instance was. That’s why we asked for the Safety Committee to

                                                 23
investigate.” Id.

       After much back and forth regarding Plaintiff’s refusal to answer questions concerning

acts the Plaintiff purported took in his “representational capacity,” Pl.’s Ex. 19 at 19-25, Plaintiff

admitted he disclosed the audio recording to the media, id. at 16. The only portion of the

Plaintiff’s responses that can be construed as addressing safety concerns reads, in relevant part,

as follows:

       [T]he matter was brought to me as I’ve told you. People were very concerned that
       someone was going to get hurt or killed, not, at that one or at the next one, they
       started talking about the barricade, from ERT. One of my initial issues with the
       barricade, this barricade was the fact that hostage negotiators had come out.
       They’d been recently disbanded. . . . I, again think that this situation is serious
       enough and dangerous enough that somebody’s going to get hurt. . . . Again, I
       think this is an enormously serious issue. So, we, I asked for the Safety
       Committee to investigate it. I asked for the Safety Committee to get the tape once
       it came in.

Id. at 25-26; see also id. at 28 (“[B]ecause I thought what happened out there was so dangerous, I

was trying to get that story run.”).

       Thus, the record indicates that the only specific safety concern disclosed by Plaintiff

during the interview was the fact the hostage negotiators were present at the barricade, despite

having recently been disbanded.        Lieutenant Welch was well aware of this fact, having

interviewed Sergeant Kevin O’Bryant, the team leader of the hostage negotiators who was

present in the command post during the barricade, on June 9, 2009—ten days prior to Plaintiff’s

first interview. Pl.’s Ex. 20 (Final Investigative Report) at 5.

       Furthermore, the Plaintiff provides no support for the assertion that the Plaintiff disclosed

previously unknown information which caused Lieutenant Welch to expand the scope of his

investigation.   Lieutenant Welch conducted six interviews after Plaintiff’s July 14, 2009

interview: (1) Sergeant Yarbaugh; (2) Officer Brittingham; (3) Officer Hiram Rosario; (4) Ms.

                                                 24
Tammie Creamer; (5) Officer Cunningham; and (6) Assistant Chief Burke. See generally Pl.’s

Ex. 20. With respect to the four of these individuals, Lieutenant Welch initially interviewed each

person before the Plaintiff’s July 14 interview.     Id. at 7 (Sgt. Yarbaugh’s first interview

conducted June 9); id. at 23 (Officer Brittingham’s first interview conducted on June 23); id. at

12 (Ms. Creamer’s first interview conducted on June 6); id. at 17 (Officer Cunningham’s first

interview conducted on June 9). Of the four follow-up interviews and two initial interviews

conducted after July 14, five were concerned only with the release of the audio transmission and

when the FOP Safety Committee initiated its investigation. Id. at 8 (Sgt. Yarbaugh); id. at 11

(Officer Brittingham); id. at 12 (Officer Rosario); id. (Ms. Creamer); id. at 19-20 (Officer

Cunningham).     Assistant Chief Burke was also the only individual to be asked questions

regarding the barricade incident itself. Id. at 17. But, there is nothing in the record to suggest

any information disclosed during the Plaintiff’s interview led Lieutenant Welch to interview

Assistant Chief Burke, ask Assistant Chief Burke questions regarding any particular issue, or

inquire as to any safety or security issues with any other witnesses. Ultimately, the Plaintiff

failed to identify any information regarding “safety concerns” disclosed during the interview that

Lieutenant Welch was not aware of at least a month before Plaintiff’s interview.

       In sum, the Plaintiff did not make any “protected disclosures” for purposes of the

Whistleblower Protection Act. Any disclosure made in the context of initiating the FOP Safety

Committee investigation of the barricade incident was not made to a public body or supervisor as

defined by the statute. The Plaintiff’s arbitration testimony regarding the All Hands on Deck

initiative did not disclose any new information evidencing a violation of local law.          The

Plaintiff’s June 19, 2009 email to his supervisors likewise failed to disclose information

evidencing more than a minimal violation of local law. Finally, the Plaintiff’s interviews with

                                               25
Internal Affairs did not disclose any new information regarding purported safety concerns. No

reasonable jury could find the Plaintiff made any protected disclosures under the Whistleblower

Protection Act, therefore the Defendants are entitled to summary judgment on Count I of the

Third Amended Complaint.

       C.      First Amendment Retaliation Claims

       A public employee seeking to make out a claim of First Amendment retaliation must

meet a four-factor test: (1) the public employee spoke as a citizen on a matter of public concern;

(2) the employee’s interest in speaking on matters of public concern outweighed the

government’s interest in promoting the efficiency of public services; (3) the employee’s speech

was a substantial or motivating factor in prompting the retaliatory act; and (4) the employee must

refute the government’s showing, if made, that it would have reached the same decision in the

absence of the protected speech. Wilburn v. Robinson, 480 F.3d 1140, 1149 (D.C. Cir. 2007);

Tao v. Freeh, 27 F.3d 635, 638–39 (D.C. Cir. 1994). The Plaintiff identifies four acts allegedly

taken in retaliation for his certain protected activities (outlined below): (1) the 2009 investigation

into the leak of radio transmission to the media; (2) sending Lieutenant Wilkins to “monitor” the

Plaintiff’s appearance at the Ward 5 community meeting; (3) revoking the Plaintiff’s police

powers on July 13, 2009; and (4) the 2011 investigation into the Plaintiff conducting a traffic

stop in a private vehicle. As set forth below, no reasonable jury could find the protected activity

identified by the Plaintiff was a substantial or motivating factor in prompting any of these

purportedly retaliatory acts. Accordingly, the Defendants are entitled to summary judgment on

the Plaintiff’s First Amendment retaliation claim, and the Court need not reach the question of

whether the Defendants are entitled to qualified immunity.



                                                 26
               1.      2009 Internal Affairs Investigation

       Initially, the Plaintiff contends that the 2009 investigation by Internal Affairs into the

release of the radio transmission from the barricade situation to the media “was undertaken

purely as retaliation for Chairman Baumann’s criticisms of departmental policies.” Pl.’s Opp’n

at 28. The Defendants argue in essence that the release of the recording was not protected

activity under the First Amendment, and in any event the Plaintiff failed to raise a genuine issue

of material fact as to the cause of the 2009 investigation. Because no reasonable jury could

conclude that any allegedly protected activity by the Plaintiff was a substantial or motivating

factor in 2009 investigation, the Court does not reach the question of whether the Plaintiff’s

release of the tape was itself protected activity.

       In his opposition, the Plaintiff identifies four instances in which he claims he engaged in

protected First Amendment activity:

       (1) his request that the union’s Safety Committee investigate the barricade
       situation in which an order was made for the deployment of teargas and his
       communication to the press regarding this issue;

       (2) his testimony regarding the illegality of the Chief’s “All Hands on Deck”
       program, in an arbitration conducted at police headquarters on June 17, 2009;

       (3) his speech at a June 18, 2009 meeting of the District of Columbia Ward 5
       Republicans concerning general issues related to crime in the District; and

       (4) his statements to the press regarding the safety violations at the barricade
       scene.7

Pl.’s Opp’n at 28. The Plaintiff suggests that the “timeline” supports his argument that the 2009

investigation “was retaliation for all of Chairman Baumann’s protected activities.” Id. at 29.


       7
          The Court understands this to mean the Plaintiff’s release of the audio tape to the media
as there is no other evidence in the record to demonstrate the Plaintiff made separate statements
to the press regarding the issue.

                                                     27
The record demonstrates otherwise.

       MPD initiated an investigation into the unauthorized release of the radio transmission to

the media on June 6, 2009, alleging Officer Cunningham disclosed the recording without proper

authorization. Defs.’ Ex. K (6/6/2009 Incident Summ.). No reasonable jury could conclude the

2009 investigation was motivated by the Plaintiff’s initiation of the FOP Joint Safety Committee

investigation of the barricade situation simply because there is no evidence in the record to

suggest the Defendants even knew about the FOP referral prior to June 6. Moreover, Officer

Cunningham did not contact Officer Kevin Brittingham, the Chairman of the FOP Safety

Committee, to formally open the FOP investigation until at least June 7, the day after Internal

Affairs initiated its investigation into the release of the transmission. Pl.’s Ex. 2 at 213:17-18,

284:10-18. Similarly, nothing in the record indicates the Defendants knew the Plaintiff was

responsible for leaking the audio transmission until after initiating the investigation. To the

contrary, MPD initially identified Officer Cunningham as allegedly having released the

transmission. Defs.’ Ex. K. The undisputed evidence in the record indicates Internal Affairs did

not know (1) that the FOP Safety Committee had initiated an investigation into the barricade

situation; or (2) that the Plaintiff ever had access to the audio transmission until Officer

Cunningham’s June 9, 2009 interview with Internal Affairs. Pl.’s Ex. 20 at 18. No reasonable

jury could conclude from this record that the 2009 investigation was in retaliation for the

Plaintiff’s referral of the barricade situation to the FOP Safety Committee or the Plaintiff’s

release of the audio transmission.

       Finally, the Plaintiff’s third and fourth incidents of protected speech—his testimony

during the All Hands on Deck arbitration and his appearance at the June 18, 2009 Ward 5

community meeting—undeniably took place after the Defendants initiated the 2009 Internal

                                                28
Affairs investigation.     Accordingly, the Plaintiff cannot show a causal link between the

investigation and the alleged incidents of protected activity. Ultimately, no reasonable jury

could conclude that the Plaintiff’s purported protected activity was a substantial or motivating

factor in prompting the 2009 Internal Affairs investigation.

               2.        Lieutenant Wilkins’ “Monitoring” of the Ward 5 Republicans Meeting

       The second discrete claim within the Plaintiff’s First Amendment claim is that sending

Lieutenant Wilkins to “monitor” the Plaintiff’s appearance at the Ward 5 Republicans meeting

on June 18, 2009 was unlawful retaliation. The Plaintiff makes little attempt to show that

sending Lieutenant Wilkins was in retaliation for any of the protected activity identified in the

Plaintiff’s opposition, except to note that “[t]he MPD ‘monitoring’ occurred the day after the

plaintiff testified against the MPD in the ‘All Hands on Deck’ arbitration.” Pl.’s Opp’n at 36.

Considering the record as a whole, no reasonable jury could conclude Lieutenant Wilkins was

sent to the meeting in retaliation for the Plaintiff’s arbitration testimony.

       At some point prior to June 16, an email was sent out over the listserve for the MPD 5th

District indicating that the Plaintiff would be speaking during the June 18, 2009 Ward 5

community meeting, hosted by the Ward 5 Republicans. See Pl.’s Ex. 15 at 1; Pl.’s Ex. 16 at 2.

On June 15, 2009, Diane Groomes emailed Yvonne Smith, both of MPD, asking for a copy of

the listserve email and indicating they “[m]ay need to send an MPD rep” to the meeting. Pl.’s

Ex. 15. On June 18, Mario Patrizio of MPD sent an email to Ms. Groomes indicating that

“Lieutenant Wilkins and Janifer will be there. Just as observers. I gave Lieutenant Wilkins our

latest crime numbers which all look good just in case.” Pl.’s Ex. 16 at 1. Several days after the

meeting, Diane Groomes emailed Mario Patrizio asking for the summary of the meeting. Pl.’s

Ex. 17. The record indicates it was not unusual for MPD officers to attend community meetings

                                                  29
at which the Plaintiff spoke. Defs.’ Ex. A (Pl.’s Dep. Tr.) at 230:14-17, 233:2-6.

       Nothing in the correspondence prior to the meeting---or anything else in the record---

suggests Lieutenant Wilkins was sent to the meeting in retaliation for the Plaintiff’s testimony

regarding the All Hands on Deck initiative the day before. In fact, there is no evidence to

suggest that the MPD officials involved in sending Lieutenant Wilkins to the Ward 5 meeting

were aware of the Plaintiff’s involvement in the arbitration, or that they were somehow

influenced by individuals within MPD that had such knowledge. No reasonable jury could

conclude from this record that the “monitoring” of the Plaintiff’s speech to the Ward 5

Republicans was retaliatory in the manner suggested by the Plaintiff.8

               3.     Revocation of Plaintiff’s Police Powers

       Third, the Plaintiff argues that the revocation of his police powers on July 13, 2009 was

in retaliation for protected activity. Pl.’s Opp’n at 37. Notably absent from the Plaintiff’s

opposition is any claim as to what protected activity motivated the purportedly retaliatory action.

Instead, the Plaintiff rests entirely on the PERB Hearing Examiner’s finding that “the

Respondents failed to present a legitimate reason to justify sanctioning Chairman Baumann . . .

for abstaining from in-service training,” and “[b]ased on the record as a whole, it is fair to

conclude that the predominant motive for the Respondents’ unprecedented and unilateral actions

. . . [was] to retaliate for their assertive activism on behalf of the FOP and its members.” Pl.’s
       8
            The Plaintiff attempts to argue that “[t]he defendants’ admitted ‘monitoring’ of
Plaintiff violated his First Amendment rights, as confirmed by D.C. law,” citing the Police
Investigations Concerning First Amendment Activities Act of 2004, D.C. Code § 5-333.01 et
seq. The Court dismissed this claim to the extent the Plaintiff sought compensatory and other
damages in a prior memorandum opinion. Baumann v. District of Columbia, 744 F. Supp. 2d
216, 226-228 (D.D.C. 2010). Moreover, even if sending Lieutenant Wilkins to the Ward 5
meeting was not expressly authorized by the act, the Plaintiff fails to articulate (1) why this
amounted to a violation of the act; or (2) why a violation of the act is per se a violation of the
First Amendment.

                                                30
Ex. 29 (Hearing Examiner’s Report & Recomm.) at 28.9 The Plaintiff conveniently omits why

the Hearing Examiner reached this conclusion. The relationship between the Plaintiff and

Assistant Chief Robinson, the individual that single-handedly prompted the revocation of

Plaintiff’s police powers, is critical to understanding the Hearing Examiner’s findings:

       Prior to being elected as the FOP chairman, Officer Baumann served as chief
       steward in the 7th District under Assistant Chief Robinson’s command. Clearly,
       there was no love lost between the two. Thus, the Chairman testified that he had
       been publicly critical of the Assistant Chief’s alleged involvement in a potential
       criminal matter and about a drunken driving arrest. He also asked that the
       Assistant Chief be called to task before he retired.

Id. at 7-8. With this background, the Hearing Examiner concluded:

       [T]here is a paper trail that documents A.C. Robinson’s keen interest in
       pinpointing the Chairman’s and Steward’s failure to attend training. On June 30,
       2009, A. C. Robinson received a list naming 136 officers who had not completed
       training by that date. Of that number, he cherry-picked only those who had not
       attended ASP/CPR/AED training. It was not coincidental that only 4 names
       appeared on the short list --Chairman Baumann, Steward Burton and two others
       whose names were mistakenly on the list, but suffered no sanctions when their
       correct status was determined. On the same day, the A.C. sent a memo to Chief
       Lanier and others advising that those who had not completed that training by July
       2 would be investigated and have their police powers revoked until they were
       recertified. . . . Little speculation is required to find the A.C.’s motives for taking
       such singular steps in light of the Chairman’s outspoken and public criticism of
       him.

Id. at 25-26.

       The Plaintiff has not alleged that any of the protected activity at issue in this case

involved statements concerning Assistant Chief Robinson or otherwise overlapped with the

union-related activity at issue in the PERB hearing. Thus, even if the Defendants’ did not have a

legitimate reason for revoking the Plaintiff’s police powers, the Hearing Examiner’s finding

       9
        Apart from misconstruing the Hearing Examiner’s findings, the Plaintiff’s reliance on
the PERB hearing outcome is procedurally problematic in light of the burden-shifting analysis
employed by the Hearing Examiner, which is not applicable to this litigation. See Pl.’s Ex. 29 at
20.

                                                 31
demonstrates the allegedly retaliatory action was not motivated by any of the protected activity at

issue in this case.

        The Plaintiff also argues that “[t]his retaliatory action which occurred right after the

protected activities of Chairman Baumann provides some evidence that suggests an improper,

retaliatory motive for the actions.” Pl.’s Opp’n at 38. Yet again, the Plaintiff fails to identify

what protected activity occurred “right” before the revocation of his police powers. To the

extent the Plaintiff is referring to the denial of his motion for a temporary restraining order in this

case (as his opposition implies), the Court notes that Assistant Chief Robinson issued a memo

indicating the Plaintiff and Steward Burton would be subject to action on June 30, 2009—the day

after the Plaintiff filed his motion and eleven days before the Court issued its ruling. Pl.’s Ex. 29

at 26. Assistant Chief Robinson initiated the process before the Plaintiff filed his Complaint,

reflecting the fact that Chief Robinson’s was not motivated by this lawsuit. On this record, no

reasonable jury could conclude the Plaintiff’s police powers were revoked because of any

protected activity at issue in this case.

                4.      2011 Traffic Stop Investigation

        Finally, the Plaintiff asserts that the 2011 investigation into the Plaintiff conducting a

traffic stop while driving a private vehicle “is part of a pattern and practice of intimidation and

retaliation employed by the Defendants in this matter against the Plaintiff.” Pl.’s Opp’n at 38.

Apart from this vague assertion in his pleading, the Plaintiff does not identify any other acts that

form part of this “pattern or practice.”       Moreover, the Plaintiff concedes the Defendants’

argument that the lapse of time between this investigation and the last of the Plaintiff’s protected

activities does not support an inference of causation. Hopkins v. Women's Div., Gen. Bd. of

Global Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003) (“It is well understood in this Circuit

                                                  32
that when a plaintiff files an opposition to a dispositive motion and addresses only certain

arguments raised by the defendant, a court may treat those arguments that the plaintiff failed to

address as conceded.”). The 2011 investigation was initiated on May 25, 2011. Defs.’ Ex. N

(7/19/11 Final Invest. Report) at 1. The last protected activity identified by the Plaintiff in his

opposition occurred on June 18, 2009. “Action taken” as here, over twenty-three months later,

“suggests, by itself, no causality at all.” Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 274

(2001).

          The Plaintiff’s causality argument thus rests entirely on the fact that Assistant Chief

Anzallo informed Chief Lanier of the investigation during his daily meeting with the Chief. Pl.’s

Ex. 25 (Anzallo Dep. Tr.) at 68:22-69:14. The Plaintiff does not argue, and the transcript does

not indicate, when this conversation took place. Id. at 69:3-7 (indicating Assistant Chief Anzallo

mentioned the issue to Chief Lanier “probably after” he receive a copy of Ms. Taylor’s email

reporting the incident). Furthermore, Assistant Chief Anzallo specifically testified that Chief

Lanier did not have any response to Anzallo’s comment. Id. at 69:8-9. The record does not

support the Plaintiff’s allegation that Chief Lanier was involved in “making decisions to

investigate the Plaintiff” as the Plaintiff alleges. Pl.’s Opp’n at 39. Even if she was involved in

the process, the Plaintiff fails to articulate why Chief Lanier’s involvement by itself is evidence

the investigation was motivated by the protected activity the Plaintiff engaged in nearly two

years prior. Based on this record, no reasonable jury could conclude the 2011 investigation was

motivated by the protected activity at issue in this case.

          D.     Validity of General Order 204.1

          Finally, the Plaintiff alleges that MPD General Order 204.1 constitutes an

unconstitutional prior restraint as applied to the Plaintiff in this case. MPD charged the Plaintiff

                                                   33
with violating Parts VI-C-1 and 7 of General Order 204.01, which provide that “[c]onfidential

information that may jeopardize the successful conclusion of an investigation” cannot be

released to the public, and “[a]ll documents not listed as releasable shall be closed to public

inspection.” MPD alleged the Plaintiff violated this order by releasing the audio transmission to

the media “without prior written approval from the Office of Unified Communications” or MPD.

Pl.’s Ex. 21 (Notice of Proposed Adverse Act) at 1.            The Plaintiff alleges the Order is

unconstitutional because it “conditions the exercise of free speech on permission by a police

official at the rank of lieutenant or above.” Pl.’s Opp’n at 41. The Defendants respond by

emphasizing that the Plaintiff fails to explain how the Order gives MPD unbridled discretion,

and that the Order on its face applies only when MPD officers “are communicating with the

media in an official capacity.” Defs.’ Reply at 7.

       Both parties’ arguments miss the mark. First, the restriction on releasing documents “not

listed as releasable” is not limited to MPD members acting in their official capacity. Pl.’s Ex. J

at 4. The portion of the Order the Defendants cite in their motion is entitled “Guidelines for

members participating in format media interviews or as guests on television or radio broadcasts,”

but does not reference the earlier prohibition on releasing certain documents. Id. at 6-7. Second,

the Plaintiff improperly relies on the “presumption of invalidity” normally attended to prior

restraint claims. Pl.’s Opp’n at 41. “[T]he area of unregulable speech available to public

employees is narrower than that available to the public at large, and [] broad clauses [restricting

employees’ speech] have been upheld in the past.” Nat’l Treasury Employees Union v. Kurtz,

600 F.2d 984, 987 n.6 (D.C. Cir. 1979). “Restraints on the speech of government employees on

matters of public concern are governed by a balancing test”:



                                                34
       [Restraints] are permissible where the government interest in promoting the
       efficiency of the public services it performs through its employees outweighs the
       interests of prospective speakers and their audiences in free dissemination of the
       speakers’ views. Where a restraint is accomplished through a generally
       applicable statute or regulation, as opposed to a particularized disciplinary action,
       [the court] must also make sure that the regulation’s sweep is reasonably
       necessary to protect the efficiency of the public service.

Weaver v. U.S. Information Agency, 87 F.3d 1429, 1439 (D.C. Cir. 1996) (describing the test set

forth in United States v. Nat’l Treasury Employees Union, 513 U.S. 454, 466, 474 (1995), and

Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968)). Because neither party employed the

correct framework to evaluate the Plaintiff’s claim, the Court shall deny the Defendants’ motion

without prejudice as to the validity of General Order 204.01 and require the parties to submit

further briefing.

       The Plaintiff also alleges in his opposition that the Order is unconstitutionally vague and

overbroad. The Third Amended Complaint does not raise any challenges to the Order apart from

prior restraint, Third Am. Compl. ¶ 54, and the Plaintiff cannot amend his complaint by asserting

new claims in opposition to a dispositive motion. Arbitraje Casa de Cambio, S.A. de C.V. v. U.S.

Postal Serv., 297 F. Supp. 2d 165, 170 (D.D.C. 2003). Accordingly, the Court does not reach

these arguments.

                                      IV. CONCLUSION

       For the foregoing reasons, the Court finds the Defendants are entitled to summary

judgment as to all but one of the Plaintiff’s claims. The Plaintiff’s claims are not pre-empted by

the Comprehensive Merit Personnel Act. However, no reasonable jury could conclude from the

record that the Plaintiff made any protected disclosures for purposes of the District of Columbia

Whistleblower Protection Act. Furthermore, no reasonably jury could conclude the Plaintiff’s

purported protected activities were substantial or motivating factors in prompting any of the

                                                35
allegedly retaliatory acts the Plaintiff claims violated his First Amendment rights. Finally,

because neither party employed the proper legal framework for evaluating the Plaintiff’s prior

restraint challenge to MPD General Order 204.01 as applied to the Plaintiff, the Court shall deny

summary judgment, but require the parties to submit further briefing.          Accordingly, the

Defendants’ [87] Motion for Summary Judgment is GRANTED IN PART and DENIED IN

PART WITHOUT PREJUDICE.

       An appropriate Order accompanies this Memorandum Opinion.



                                                       /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    UNITED STATES DISTRICT JUDGE




                                               36